Brown, J.
This appeal is taken from an award of commissioners appointed to ascertain and appraise the compensation to be made by the trustees of the New York & Brooklyn Bridge, to persons interested in the real estate described in the petition. The appellants were tenants in the possession of the real estate under a lease, the unexpired term of which, at the date of the report, was about two years. There was, as is usual in all cases of this character, wide differences of opinion among the witnesses as to the value of the appellants’ interest in the land, but the proof fully justifies the award. None of the exceptions taken to the rulings of the commission upon the rejection and acceptance of evidence are well founded. The measure of damages in cases of this character is well settled to be the value of the unexpired term of the lease, less the rent reserved. The tenant is not entitled to be awarded damages caused by the necessity of removal of personal property, nor consequential damages arising from interruption of business. In re Railroad Co., 35 Hun, 307; In re Railroad Co., Id. 633. None of the rulings of the commission conflicted with this rule. We find no error in the case, and the award is affirmed.